EXHIBIT 10.96

MODUSLINK GLOBAL SOLUTIONS, INC.

FISCAL 2010

EXECUTIVE OFFICER

BONUS TARGETS

EXECUTIVE OFFICERS

The executive officers of the Company serve at the discretion of the Board of
Directors. From time to time, the Human Resources and Compensation Committee of
the Board of Directors reviews and determines the salaries that are paid to the
Company’s executive officers. The following table sets forth the target bonus
for the Company’s executive officers.

 

Name

   Target Bonus
(as % of
base
salary)  

Joseph C. Lawler

   140 % 

Steven G. Crane

   85 % 

Peter L. Gray

   75 % 

William R. McLennan

   95 % 

David J. Riley

   65 % 